Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 8/16/2021 have been entered. Claims 1, 12 have been amended.  No claims have been canceled.  No claims have been added. Claims 1-20 are still pending in this application, with claims 1, 9, and 17 being independent.

Response to Arguments
The Applicants’ arguments (page 9 filed 8/16/2021) regarding the double patenting rejections of claims 1-20 have been fully considered and found persuasive
The Applicants filed a Terminal Disclaimer for US Patent 10586276 B2 on 7/14/2021.  The Terminal disclaimer was approved 7/19/2021.
Thus, the double patenting rejections of claims 1-20 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest setting a mirror region and an avatar region with respect to the image of the user based on a user input for controlling a boundary between the mirror region and the avatar region;
wherein the combined avatar is displayed in the avatar region and the portion of the image of the user is displayed in the mirror region.
Prior references select a virtual clothing item based on user input and overlay the image with that clothing item.  Portions of the body (thighs, underarm) are identified for overlay.  However, this is not the same as setting a mirror region (user reflection) and an avatar region (of the user) based on user input, as claimed.  See the Instant Application Fig. 9.

Regarding claim 12, in light of the allowance of claim 1, the device in claim 12 is similar and performed by the method in claim 1. Therefore, claim 12 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The Terminal Disclaimer filed 7/14/2021 was approved on 7/19/2021.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.